DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1-4, 8-11, 20-24, 27, 29-30, 44, 48-49, and 51 are currently pending. This is the first office action on the merits of the claims. Non-elected claims 2, 30, 44, 48-49 and 51 are withdrawn from consideration because they do not encompass the elected subject matter. Claims 1, 3-4, 8-11, 20-24, 27, and 29-30 are currently under consideration.

Election/Restrictions
	Applicant's election with traverse of Group I in the reply filed on Feb. 28, 2022 is acknowledged.  The traversal is on the ground(s) that the examiner’s original statement is conclusory because it does not provide any indication of facts, evidence, or rational to support the position that Group I and II require restriction.
	This is not found persuasive because the examiner clearly indicated that one method (Group I) is for the treatment of a proliferative disease, and the other (Group II) is a method of treating a symptom of a proliferative disease.
	The examiner relied first on the fact that claim 2 does not depend from claim 1, which broadens a reasonable interpretation of claim 2 to include different active agents/ compositions, proliferative diseases, and symptoms. Further, neither claim requires a therapeutically effective dose or indicates the cyclosporine analogs of Formula L are the same or even active components of the compositions of the methods claimed.
	Second, the examiner relied on the interpretation that a symptom is a subjective interpretation of a condition/disease by a patient, while a disease is defined by clinical presentation, as interpreted by a clinical practitioner based on empirical knowledge, access to diagnostic equipment, and objective signs of a clearly defined disease, or differential diagnosis based in the same factors. (See King, 1st paragraph) Thus, treatment of one proliferative disease (e.g., hepatocellular carcinoma) does not indicate that any composition encompassed by the claims would necessarily treat the symptoms, as interpreted by a subject, or an objective manifestation of another clinically diagnosed proliferative disease (e.g., fibrosis). 
	Third, the Formula of both Groups comprise parameters that enable a large degree of variation. Thus, the claims do not demonstrate that the two independent methods would necessarily require the same compositions, active components, dosage regimens, etc. Further, the term “proliferative disease” is remarkably broad and may be interpreted as encompassing an even broader pool of potential symptoms, none of which are clearly defined in the claims restricted in the office action mailed Dec. 30, 2021. This factor alone presents a search burden, as each variation must be cross-referenced to determine the state of the art. 
	Thus, the lack of dependencies, use of common term definitions, and range of the encompassed subject matter of the claims were all factors in the decision to require restriction of the claims drawn to two independent methods, which based on the record, do not necessarily overlap in scope; do not clearly indicate the same effect or function; and are not obvious variants of each other, given the breadth of the claims.
The requirement is still deemed proper and is therefore made FINAL.
	Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Feb. 28, 2022.

	
Applicant’s election of species in the reply filed on Feb. 28, 2022 is acknowledged. Applicants elected the following species without traverse:
A single proliferative disease: cancer
A single cyclosporin analog: 
    PNG
    media_image1.png
    431
    571
    media_image1.png
    Greyscale

A single additional therapeutic agent: bortezomib
Additional method steps: administering to the subject a proteasome inhibitor and the cyclosporine analog of Formula L.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Mar. 25, 2022 and Apr. 13, 2022 are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  There is a missing article describing the cyclosporin analog of line 3 between the terms “comprising” at the end of line 2 and “cyclosporine” at the beginning of line 3.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8- 11, 20- 21, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FOSTER, WO 2018/106928 A1, Pub: Jun. 14, 2018, on IDS.
	Foster discloses a method of treating and/or preventing a hepatitis B virus (HBV) disease through inhibiting the interaction of CypA with HBV X protein (HBx) and/or Hepatitis B surface antigen (HBsAg), comprising administering to a subject in need thereof a compound of Formula L:
    PNG
    media_image2.png
    323
    459
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt thereof, wherein:
e. R' is H or acetyl;
f. R1 is a saturated or unsaturated straight or branched aliphatic carbon chain from 2 to 15 carbon atoms in length (in the elected species, CRV431, R1 = 5 carbon atoms in length);
g. R2 is selected from the group consisting of:
xiv. H;
xv. an unsubstituted, N-substituted, or N, N-disubstituted amide; a N-substituted or unsubstituted acyl protected amine;
xvii. a carboxylic acid;
xviii. a N-substituted or unsubstituted amine;
xix. a nitrile;
xx. an ester;
xxi. a ketone;
xxii. a hydroxy, dihydroxy, trihydroxy, or polyhydroxy alkyl; and
xxiii. a substituted or unsubstituted aryl;
xxiv. a saturated or unsaturated straight or branched aliphatic carbon chain optionally containing a substituent selected from the group consisting of ketones, hydroxyls, nitriles, carboxylic acids, esters, 1,3-dioxolanes, halogens, and oxo; 
xxv. an aromatic group containing a substituent selected from the group consisting of halides, esters and nitro; and
xxvi. a combination of the saturated or unsaturated straight or branched aliphatic carbon chain of (xi) and the aromatic group of (xii); and
h. R23 is a saturated or unsaturated straight or branched optionally substituted aliphatic carbon chain (in CRV431, R23 is a methyl group). (Claim 13).
Foster explicitly claims: the method of claim 13, wherein the compound of Formula L is Compound I:

    PNG
    media_image3.png
    269
    493
    media_image3.png
    Greyscale

wherein:
R' is H;
Rl-R2 
    PNG
    media_image4.png
    100
    242
    media_image4.png
    Greyscale
; and
R23 is methyl. (claim 19)
This compound is the elected species of instant claim 8, CRV431.
	Regarding claims 1, and 8-11, Foster also claims the method of claim 13, wherein the HBV disease is hepatitis B, cirrhosis, or hepta[o]cellular carcinoma. (Claim 23).
	Regarding claim 20, 21, and 30, Foster claims the method of claim 13, further comprising administering a second therapeutic agent. (Claim 20).
	In addition, Foster discloses that the disclosed compounds suppress the expression of HBx, further restricting a known cancer predictor, HBsAg. (Figure 1B; pg. 1, lines 17- 23). Foster also teaches that Compound 1 (CRV-431/ CPI 431-32/ STN Registry number: 1383420-08-3) inhibits cyclophilin isomerase. (Figure 2B). 
	Therefore, claims 1, 8, 20, 21, and 30 are anticipated by Foster.

Claims 1 and 8- 11, 20, 21, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DEFRANCESCO, US 2021/0276967 A1 (‘967), filed Jul. 19, 2019, claiming foreign priority of Jul. 19, 2018 to EP 18184456.4; as evidenced by GALLAY, PLoS ONE; 11(4): 1-23; e0152036, Pub: 2016.
	Regarding claims 1, 8- 11, 20, 21, and 30, ‘967 discloses a method of treating hepatitis B virus infections and related conditions (e.g., hepatocellular carcinoma) using compositions comprising CPI-431-32 as a secondary medication (claims 10, 12, and 14- 16). CPI-431-32 has the same structure as the elected species of claim 8, CRV431 (CAS Registry number: 1383420-08-3), as evidenced by Galley: pg. 7, Fig. 1(A).
	Thus, claims 1, 8- 11, 20, 21, and 30 are anticipated by ‘967.

Claims 1 and 8- 11, 20, 21, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DEFRANCESCO, US 2022/0110943 A1 (‘943), filed Aug. 9, 2019, claiming foreign priority of Aug. 10, 2018 to EP 18188409.9; as evidenced by GALLAY, PLoS ONE; 11(4): 1-23; e0152036, Pub: 2016.
	Regarding claims 1, 8- 11, 20, 21, and 30,’943 discloses a method of treating hepatitis B virus infections and related conditions (e.g., hepatocellular carcinoma) using compositions comprising CPI-431-32 as a secondary medication (claims 10- 14). CPI-431-32 has the same structure as the elected species of claim 8, CRV431 (CAS Registry number: 1383420-08-3), as evidenced by Galley: pg. 7, Fig. 1(A).
	Thus, claims 1, 8- 11, 20, 21, and 30 are anticipated by ‘943.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3, 4, 8- 11, 20- 24, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over by FOSTER, WO 2018/106928 A1, Pub: Jun. 14, 2018, on IDS, as applied to claims 1, 8- 11, 20- 21, and 30 above; in further view of HUANG, Clin Cancer Res; 21(19): 4420- 4430, Pub: 2015, and evidenced by the National institute of Health’s (NIH) National Cancer Institute web publications available at the following sites : 
https://www.cancer.gov/publications/dictionaries/cancer-terms/def/partial-remission (Apr. 23, 2018), and 
https://www.cancer.gov/about-cancer/diagnosis-staging/diagnosis (May 17, 2015), as dated by https://archive.org. and compiled in internet_archive_results_accessed_12MAY2022.
	Foster discloses a method of treating and/or preventing a hepatitis B virus (HBV) disease through inhibiting the interaction of CypA with HBV X protein (HBx) and/or Hepatitis B surface antigen (HBsAg), comprising administering to a subject in need thereof a compound of Formula L:
    PNG
    media_image2.png
    323
    459
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt thereof, wherein:
e. R' is H or acetyl;
f. R1 is a saturated or unsaturated straight or branched aliphatic carbon chain from 2 to 15 carbon atoms in length (in the elected species, CRV431, R1 = 5 carbon atoms in length);
g. R2 is selected from the group consisting of:
xiv. H;
xv. an unsubstituted, N-substituted, or N, N-disubstituted amide; a N-substituted or unsubstituted acyl protected amine;
xvii. a carboxylic acid;
xviii. a N-substituted or unsubstituted amine;
xix. a nitrile;
xx. an ester;
xxi. a ketone;
xxii. a hydroxy, dihydroxy, trihydroxy, or polyhydroxy alkyl; and
xxiii. a substituted or unsubstituted aryl;
xxiv. a saturated or unsaturated straight or branched aliphatic carbon chain optionally containing a substituent selected from the group consisting of ketones, hydroxyls, nitriles, carboxylic acids, esters, 1,3-dioxolanes, halogens, and oxo; 
xxv. an aromatic group containing a substituent selected from the group consisting of halides, esters and nitro; and
xxvi. a combination of the saturated or unsaturated straight or branched aliphatic carbon chain of (xi) and the aromatic group of (xii); and
h. R23 is a saturated or unsaturated straight or branched optionally substituted aliphatic carbon chain (in CRV431, R23 is a methyl group). (Claim 13).
Foster explicitly claims: the method of claim 13, wherein the compound of Formula L is Compound I:

    PNG
    media_image3.png
    269
    493
    media_image3.png
    Greyscale

wherein:
R' is H;
Rl-R2 
    PNG
    media_image4.png
    100
    242
    media_image4.png
    Greyscale
; and
R23 is methyl. (claim 19)
	This compound is the elected species of instant claim 8, CRV431.
	Regarding claims 1, and 8-11, Foster also claims the method of claim 13, wherein the HBV disease is hepatitis B, cirrhosis, or hepta[o]cellular carcinoma. (Claim 23).
	Regarding claim 20, 21, and 30, Foster claims the method of claim 13, further comprising administering a second therapeutic agent. (Claim 20).
	In addition, Foster discloses that the disclosed compounds suppress the expression of HBx, further restricting a known cancer predictor, HBsAg. (Figure 1B; pg. 1, lines 17- 23). Foster also teaches that Compound 1 (CRV-431/ CPI 431-32/ STN Registry number: 1383420-08-3) inhibits cyclophilin isomerase. (Figure 2B). 
	Foster does not disclose partial remission or administration of Bortezomib as an additional therapeutic drug.
	Regarding claim 3, The national cancer institute defines partial remission as decrease in the size of a tumor, or in the extent of cancer in the body, in response to treatment. Also called partial response. (https://www.cancer.gov/publications/dictionaries/cancer-terms/def/partial-remission).

	Therefore, treatment of a subject to full remission with an agent that reduces tumor size necessitates treatment of a subject in partial remission. Further, a physician practicing this method would both expect the tumor to reduce in size, and would be motivated to continue treatment to full remission. Thus, it would be prima facie obvious to one having ordinary skill at the time of filing to treat any subject presenting with hepatocellular carcinoma with an agent known to reduce the size of a tumor at any point in the disease process, which includes treating a subject that is in partial remission. 
	Regarding claim 4, The national cancer institute indicates that the first stage in cancer treatment is diagnosis. (https://www.cancer.gov/about-cancer/diagnosis-staging/diagnosis).

	Thus, it would been obvious to one having ordinary skill at the time of filing that cancer treatment would necessarily follow diagnosis of the disease.
	Regarding claims 22-24, 27, and 29 Huang explores the use of Bortezomib – used extensively in hematologic malignancies – in Hepatocellular carcinoma (HCC), specifically Hepatitis B virus related HCC (HBV-HCC). Huang discloses that HBx expression is associated with resistance to Bortezomib in HCC. (Abstract).
	Therefore, it would have been obvious to one having ordinary skill that administering Bortezomib – a proteasome inhibitor effective in treatment of HBV-HCC in a HBx suppressed environment (as disclosed by Huang) – with an HBx suppressor (CRV-431, as taught by Foster), would – with a reasonable expectation of success – result in an effective treatment modality for liver cancer at the time of filing.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006).
	Thus, the instant claims are rendered obvious.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 10,861,582 B2 (‘582), Pub: Dec. 8, 2020.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of ‘582 claims a method of treating a proliferating disease (fibrosis), comprising administration of CPI 431-32 (CRV-431; CAS Registry number: 1383420-08-3). Thus claim 4 of ‘582 requires the limitations of instant claims 1 and 8.

Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 25 of copending Application No. 17/179,406, Pub: Aug. 26, 2021 (‘406).
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15 and 25 of ‘406 claim a method of treating a proliferative disease (fibrosis) comprising administering a subject a composition comprising the elected species, CRV431. Thus, the claims of ‘406 require the limitations of instant claims 1 and 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Summary of Claims: 1, 3-4, 8-11, 20-24, 27, and 29-30 are rejected; no claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658